

Exhibit 10.1


ALL INVESTORS, INCLUDING INVESTORS BOTH IN CANADA AND IN THE UNITED STATES, WILL
BE SUBJECT TO A MINIMUM SIX MONTH RESTRICTED HOLD PERIOD ON THEIR SHARES.


THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE "U.S. SECURITIES ACT"), OR ANY STATE
SECURITIES LAWS, AND ARE PROPOSED TO BE ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE U.S. SECURITIES ACT.  SUCH SECURITIES
MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE U.S. SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE U.S. SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.  HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S.
SECURITIES ACT. THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE
NOT BEEN APPROVED OR RECOMMENDED BY THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED ON THE ACCURACY OR ADEQUACY OF THIS AGREEMENT. ANY
REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.


UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITY
OFFERED HEREBY MUST NOT TRADE THE SECURITY BEFORE THE DATE THAT IS FOUR MONTHS
AND ONE DAY AFTER THE LATER OF (i) THE DATE OF ISSUANCE, AND (ii) THE DATE THE
ISSUER BECAME A REPORTING ISSUER IN ANY PROVINCE OR TERRITORY OF CANADA.


THE HOLDER OF THIS SECURITY MUST NOT TRADE THE SECURITY IN OR FROM A
JURISDICTION OF CANADA UNLESS THE CONDITIONS IN SECTION 13 OF MULTILATERAL
INSTRUMENT 51-105 "ISSUERS QUOTED IN THE U.S. OVER-THE-COUNTER MARKETS" ARE
MET.  THESE CONDITIONS INCLUDE THE REQUIREMENTS THAT THE HOLDER OF THE SECURITY
OFFERED HEREBY MUST NOT TRADE THE SECURITY IN OR FROM A JURISCITION IN CANADA
UNLESS (A) THE SECURITY HOLDER TRADES THE SECURITY THROUGH AN INVESTMENT DEALER
REGISTERED IN A JURISDICTION OF CANADA FROM AN ACCOUNT AT THAT DEALER IN THE
NAME OF THAT SECURITY HOLDER, AND (B) THE DEALER EXECUTES THE TRADE THROUGH ANY
OF THE OVER-THE-COUNTER MARKETS IN THE UNITED STATES.


REGULATION S SUBSCRIPTION AGREEMENT FOR SHARES
(Canadian and Non-US Persons)


TO:                          Touchpoint Metrics, Inc. (herein the "Company")
   201 Spear Street, Suite 1100
   San Francisco, CA 94105 USA
The undersigned (the "Subscriber") hereby irrevocably subscribes for and agrees
to purchase from the Company that number of shares of the Company's common stock
(the "Shares") set out on page 2 at a price of US$0.75 per Common Share (the
"Subscription Price") for the aggregate subscription price (the "Aggregate
Subscription Price") set out on page 2. The Subscriber agrees to be bound by the
terms and conditions set forth in the attached "Terms and Conditions of
Subscription for Shares of Touchpoint Metrics, Inc." including without
limitation the representations, warranties and covenants set forth therein. The
Subscriber further agrees, without limitation, that the Company, any possible
future underwriter of its shares, and their respective counsel may rely upon the
Subscriber's representations, warranties and covenants contained in such
documents.
Please make sure that your subscription includes:

1. one signed copy of this Subscription Agreement with the information on page 2
completed;

2. unless you have wire transferred the Aggregate Subscription Price to the
Company pursuant to the instructions on page 2, a certified cheque or bank draft
in an amount equal to the Aggregate Subscription Price, payable in U.S. funds to
"Touchpoint Metrics, Inc.";

3. one completed and duly executed copy of the subscriber certificate in the
form attached to this Subscription Agreement as Schedule "A" and

4. one completed and duly executed copy of the risk acknowledgement form (Form
45-106F9 or Form 45-106F12, as applicable) attached to this Subscription
Agreement as Appendices B and C to Schedule A.

Please deliver your subscription to:  201 Spear Street, Suite 1100, San
Francisco, CA 94105 USA,  Attention: Lisa Hamilton, Fax: (415) 526-2650 or via
email to lhamilton@tpmetrics.com
1

--------------------------------------------------------------------------------






SUBSCRIPTION AND SUBSCRIBER INFORMATION
Please print all information (other than signatures), as applicable, in the
space provided below



   
 
 
Number of
Shares:                                                                            
(Name of Subscriber)
       
x US$0.75  =
     
 
By:                                                                                      
 
Aggregate Subscription Price:
US$                                                                                      
 
Authorized Signature
         
                                                                                       
(Official Capacity or Title – if the Subscriber is not an individual)
 
                                                                                       
(Name of individual whose signature appears above if different from the name of
the subscriber printed above.)
 
                                                                                       
(Subscriber's Address, including Province)

                                                                                       

                                                                                       
(Telephone Number) (Email Address)
 
If the Subscriber is signing as agent for a principal (beneficial purchaser) and
is not purchasing as trustee or agent for accounts fully managed by it, complete
the following:
 
                                                                                       
(Name of Principal)
 
                                                                                       
(Principal's Address)

                                                                                       

                                                                                       
(Telephone Number) (Email Address)
     
Account Registration Information:
 
                                                                                       
(Name)
 
                                                                                       
(Account Reference, if applicable)
 
                                                                                       
(Address, including Postal Code)
 
 
Delivery Instructions as set forth below:
 
  Same as Subscriber's address, or
 
 
                                                                                       
(Name)
 
                                                                                       
(Account Reference, if applicable)
 
                                                                                       
(Address)
 
                                                                                       
(Contact Name) (Telephone Number)
       



The Issuer hereby accepts the subscription as of the _____ day of _______, 2015


TOUCHPOINT METRICS, INC.
 
By:                                                                                  
            Michael Hinshaw, President







2

--------------------------------------------------------------------------------






WIRE TRANSFER INSTRUCTIONS:






BENEFICIARY BANK:
BANK OF MONTREAL,
 
595 BURRARD STREET, VANCOUVER, B.C., CANADA
   
SWIFT CODE:
BOFMCAM2
CANADIAN BANK  NUMBER:
001
TRANSIT NUMBER:
0004 (or use 00040, if a 5 digit # required)
USD ACCOUNT NUMBER:
0004 4628-464     
ROUTING NUMBER:
000100040
 
QUOTE ABOVE YOUR 7digit US ACCOUNT # FOR US DOLLARS OR YOUR CANADIAN ACCOUNT #
FOR CANADIAN DOLLARS ;  FOR ANY FOREIGN CURRENCY OTHER THAN US DOLLARS PROVIDE
YOUR CANADIAN ACCOUNT # FOLLOWING YOUR BRANCH TRANSIT #0004 (OMIT DASHES). [NTD:
Confirm Wire Instructions]
   
BENEFICIARY NAME:
TOUCHPOINT METRICS, INC.
BENEFICIARY ADDRESS:
201 SPEAR STREET, SUITE 1100
 
SAN FRANCISCO, CA 94105 UNITED STATES

























3

--------------------------------------------------------------------------------








TERMS AND CONDITIONS OF SUBSCRIPTION FOR
SHARES OF TOUCHPOINT METRICS, INC.
1.                  The Subscription
The Subscriber hereby subscribes for and agrees to purchase from the Company,
subject to these Terms and Conditions, that number of Shares set forth on page 2
of this Subscription Agreement at the price of US$0.75 per Share. The Subscriber
will pay the Aggregate Subscription Price concurrently with execution of this
Subscription Agreement and payment will be made in U.S. dollars in effect on the
date of payment of the Aggregate Subscription Price.
2.
The Offering

The Subscriber acknowledges and agrees that:
a.
this subscription is part of a larger offering of 1,000,000 shares of the
Company's common stock for proceeds of US$750,000 (the "Offering");

b.
the closing of the Subscriber's subscription will be dependent on other persons
subscribing for a minimum aggregate investment amount of US$500,000 of the
Company's common stock offered in the Offering, inclusive of the Subscriber's
subscription (the "Minimum Offering Amount");

c.
the number of shares of the Company's common stock offered in connection with
the Offering may be increased beyond 1,000,000 shares without notice to the
Subscriber; and

d.
this subscription is given for valuable consideration and will not be withdrawn
or revoked by the Subscriber.

 
3.                  The Closing
The closing of the purchase and sale of the Shares pursuant to this Agreement
will take place as follows:
a.
Upon the Company receiving subscriptions for the Minimum Offering Amount, the
Company will determine a date for the Closing (the "Closing Date"), which
Closing Date will be no later than June 30, 2015;

b.
The Company will not be required to deliver notice of the Closing Date to the
Subscriber;

c.
The Company will issue share certificates representing the Shares on the Closing
Date in the name of the Subscriber (the "Share Certificates"), which Share
Certificates will be endorsed with the legends provided by this Agreement;

d.
The Company will deliver to the Subscriber the Share Certificates within a
reasonable period following Closing, but in no event later than 30 days from the
Closing Date; and

e.
The Company will return the Subscription Price to the Investor by July 31, 2015
in the event that Closing has not occurred by June 30, 2015, without interest
and without any further liability or obligation to the Investor.

4.
Prospectus and Registration Exemptions



4

--------------------------------------------------------------------------------








The Subscriber acknowledges that the Company is incorporated under the laws of
California and that the Shares subscribed for hereunder are being offered and
sold under certain exemptions from the registration and prospectus requirements
of applicable Canadian securities legislation, including the Securities Act
(British Columbia), the Securities Act (Alberta) and the Securities Act
(Ontario) (the "Applicable Laws"). In order to qualify under such exemptions to
subscribe for the Shares the Subscriber represents, certifies and declares that:


a.
If an individual, he or she has obtained the age of majority and has legal
capacity and competence to execute this subscription form and to take all
actions required pursuant hereto.



b.
If a corporation or body corporate, it has the legal capacity and competence to
execute this subscription form and to take all actions required pursuant hereto
and all necessary approvals by its directors, shareholders and members, or
otherwise, have been given to authorize it to execute this subscription form and
to take all actions required pursuant hereto.



c.
He, she or it is purchasing the Shares as principal.



d.
He, she or it is either:



i.    
an Accredited Investor (as such term is defined under NI 45-106 or the
Securities Act (Ontario)), and has initialed the appropriate category in Section
1 of Schedule "A" as the case may be;



ii.    
if in British Columbia, Alberta or Ontario, an executive officer, employee,
founder, control person or director of the Company, or a spouse, parent,
grandparent, brother, sister, child, close business associate or close personal
friend of any executive officer, director, founder or control person, and has
initialed the appropriate category in Section 2 of Schedule "A" as the case may
be; or



iii.    
not a resident of Canada.

e.
The Subscriber is purchasing Shares pursuant to exemptions under applicable
securities laws, is restricted from using most of the civil rights available
under such laws, may not receive information that would otherwise be available
and acknowledges that the Company is relieved from certain obligations under
applicable securities legislation. The Subscriber has not received and will not
be receiving an offering memorandum in connection with this Subscription.

f.
The Subscriber acknowledges that the Company is a "OTC reporting issuer" under
Canadian Multilateral Instrument 51-105 – "Issuers Quoted in the U.S.
Over-the-Counter Markets" and the ability of the Subscriber to resell the Shares
is restricted by MI 51-105.



g.
The Subscriber, as an individual, corporation or partnership (wherein each
partner so represents and declares) it is recognized and acknowledged that:



i.    
the Shares have not been qualified under Applicable Laws for distribution to the
public and that the issuance of the Shares, pursuant to such subscription, is to
be by way of a private placement;



ii.    
the Shares are being purchased for investment purposes only and not with a view
to resale or distribution;



5

--------------------------------------------------------------------------------








iii.    
the Shares will be distributed under a special exemption from the registration
and prospectus requirements of the Applicable Laws and that the undersigned is
not acquiring the Shares as a result of any information about the material
affairs of the Company that is not generally known to the public, save knowledge
of this particular transaction; and



iv.    
the Company is presently not listed on any stock exchange and that no
representation has been made to the Subscriber that the Shares will be listed on
any stock exchange.



h.
The Subscriber further acknowledges that:



i.    
no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Shares;



ii.    
there is no government or other insurance covering the Shares;



iii.    
there are risks associated with the purchase of the Shares;



iv.    
there are restrictions on the undersigned's ability to resell the Shares and it
is the responsibility of the Subscriber to find out what those restrictions are
and to comply with them before selling the Shares; and



v.    
the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus or
offering memorandum and to sell securities through a person registered to sell
securities under the Applicable Laws and, as a consequence of acquiring Shares
pursuant to this exemption, certain protections, rights and remedies provided by
the Applicable Laws, including statutory rights of rescission or damages, will
not be available to the Subscriber (other than where provided to Ontario
subscribers under the Ontario Securities Act).



i.
If he or she is resident outside of Canada, he or she certifies that he or she
is not resident in Canada and:



i.    
is knowledgeable of, or has been independently advised as to the applicable
securities laws of the securities regulatory authorities (the "Authorities")
having application in the jurisdiction in which the Subscriber is resident (the
"International Jurisdiction") which would apply to the acquisition of the
Shares, if any;



ii.    
is purchasing the Shares pursuant to exemptions from the prospectus and
registration requirements under the applicable securities laws of the
Authorities in the International Jurisdiction or, if such is not applicable the
Subscriber is permitted to purchase the Shares under the applicable securities
laws of the Authorities in the International Jurisdiction without the need to
rely on any exemption;



iii.    
the applicable securities laws of the Authorities in the International
Jurisdiction do not require the Company to make any filings or seek any
approvals of any nature whatsoever from any Authority of any kind whatsoever in
the International Jurisdiction in connection with the issue and sale or resale
of the Shares;



iv.    
the purchase of the Shares by the Subscriber does not trigger:



1.
any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction; or



6

--------------------------------------------------------------------------------








2.
any continuous disclosure reporting obligation of the Company in the
International Jurisdiction; and



v.    
to the Subscribers' information and belief, the distribution of the Shares to
the Subscriber by the Company complies with the laws of the International
Jurisdiction.



j.
The purchase of the Shares has not been made through or as a result of, and the
distribution of the Shares has not been accompanied by, an advertisement in
printed media of general and regular paid subscription, radio, or television.



k.
No person has made to the Subscriber any written or oral representations:



i.    
that any person will resell or repurchase the Shares;



ii.    
that any person will refund the purchase price of the Shares;



iii.    
as to the future price or value of any of the Shares; or



iv.    
that the Shares will be listed and posted for trading on a stock exchange or
that an application has been made to list and post the Shares for trading on a
stock exchange.



l.
The Subscriber is sophisticated and capable of assessing and evaluating the
risks and merits of this investment as a result of the Subscriber's financial,
investment or business experience or as a result of advice received from a
registered person other than the Company or an affiliate thereof, and the
Subscriber is able to bear the economic loss of its investment.



m.
The Subscriber has been advised to consult its own legal and tax advisors with
respect to applicable resale restrictions and tax considerations, and he or she
is solely responsible for compliance with applicable resale restrictions and
applicable tax legislation.



5.
Subscriber Representations and Warranties

The Subscriber represents and warrants and acknowledges and agrees with (on its
own behalf and, if applicable, on behalf of each beneficial purchaser for whom
the Subscriber is contracting hereunder) the Company that:
a.
The Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Shares and it is able to bear the economic risk of loss of its entire
investment

b.
The Company has provided to the Subscriber the opportunity to ask questions and
receive answers concerning the terms and conditions of the offering and it has
had access to such information concerning the Company as it has considered
necessary or appropriate in connection with its investment decision to acquire
the Shares.

c.
The Company's common stock is registered under Section 12(g) the United States
Securities Exchange Act of 1934, as amended (the "Exchange Act") and the
Subscriber has full opportunity to review copies of the filings made by the
Company with the United States Securities and Exchange Commission (the "SEC"),
including the Company's annual reports on Form 10-K, quarterly reports on Form
10-Q and current reports on Form 8-K (the "Exchange Act Filings").

7

--------------------------------------------------------------------------------








d.
The Company has issued other Shares for lesser consideration than is being paid
by the Subscriber, as disclosed in the Exchange Act Filings.

e.
The Subscriber is acquiring the Shares for its own account, for investment
purposes only and not with a view to any resale, distribution or other
disposition of the Shares in violation of the United States securities laws.

f.
The Subscriber acknowledges and understands that the Company's common shares are
not traded on any stock exchange in Canada.  The Subscriber further acknowledges
and understands that the Company's common shares are traded on the over-the
counter market in the United States and are not traded on any "national
securities exchange" in the United States.

g.
The Subscriber has not purchased the Shares as a result of any form of general
solicitation or general advertising, including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio, internet, television or other form of telecommunications,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising.

h.
The Subscriber understands the Shares have not been and will not be registered
under the United States Securities Act of 1933, as amended (the "U.S. Securities
Act") or the securities laws of any state of the United States and that the sale
contemplated hereby is being made in reliance on an exemption from such
registration requirements.

i.
The Subscriber is not a "U.S. Person" as defined by Regulation S of the U.S.
Securities Act and is not acquiring the Shares for the account or benefit of a
U.S. Person.  "U.S. person" includes but is not limited to (i) any natural
person resident in the United States; (ii) any partnership or corporation
organized or incorporated under the laws of the United States; (iii) any
partnership or corporation organized outside the United States by a U.S. person
principally for the purpose of investing in securities not registered under the
U.S. Securities Act, unless it is organized or incorporated, and owned, by
accredited investors who are not natural persons, estates or trusts; (iv) any
estate or trust of which any executor or administrator or trustee is a U.S.
person.

j.
The Subscriber did not receive any offer to purchase the Shares while in the
United States and was not in the United States at the time the Subscriber's buy
order for the Shares was made or this Subscription Agreement was executed or
delivered.

k.
The Subscriber acknowledges and agrees that the Shares will be offered and sold
to the Subscriber without such offers and sales being registered under the U.S.
Securities Act and will be issued to the Subscriber in an offshore transaction
outside of the United States in accordance with a safe harbour from the
registration requirements of the U.S. Securities Act provided by Rule 903 of
Regulation S of the U.S. Securities Act based on the representations and
warranties of the Subscriber in this Subscription Agreement.  As such, the
Subscriber further acknowledges and agrees that the Shares will, upon issuance,
be "restricted securities" within the meaning of the U.S. Securities Act and
will be endorsed with the legends required under the Subscription Agreement.

l.
The Subscriber acknowledges that the Subscriber may not be offered, resold,
pledged or otherwise transferred except through an exemption from registration
under the U.S. Securities Act or pursuant to an effective registration statement
under the U.S. Securities Act and in accordance with all applicable state
securities laws and the laws of any other jurisdiction.  The Subscriber agrees
to resell the Securities only in accordance with the provisions of Regulation S
of the U.S. Securities Act, pursuant to registration under the U.S. Securities
Act, or pursuant to an available exemption from registration pursuant to the
U.S. Securities Act.  The Subscriber agrees that the Company will refuse to
register any transfer of the Shares not made in accordance with the provisions
of

8

--------------------------------------------------------------------------------








Regulation S of the U.S. Securities Act, pursuant to registration under the U.S.
Securities Act, pursuant to an available exemption from registration.  The
Subscriber agrees that the Company may require the opinion of legal counsel
reasonably acceptable to the Company in the event of any offer, sale, pledge or
transfer of any of the Shares by the Subscriber pursuant to an exemption from
registration under the U.S. Securities Act. The Subscriber agrees not to engage
in hedging transactions with regard to the Shares unless in compliance with the
U.S. Securities Act.
m.
The Subscriber acknowledges that the Shares will be subject to a number of
resale restrictions, including a restriction on trading. Until the restriction
on trading expires, the Shares will not be legally eligible to trade unless the
Subscriber complies with the requirements for an exemption from the prospectus
and registration requirements under applicable securities legislation and
obtains the consent of the directors of the Company for a transfer of the
Shares.

6.
The Subscriber acknowledges that it is aware of the characteristics of the
Shares and of the fact that it may not be able to resell the Shares except in
accordance with limited exemptions under applicable securities legislation and
regulatory policy and:

a.
The Subscriber understands and acknowledges that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
requirements of the U.S. Securities Act or applicable state securities laws and
regulations, the certificates representing the Shares will bear a legend in
substantially the following form or such similar legend advisable by counsel to
the Company to ensure compliance with applicable securities laws:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "U.S. SECURITIES ACT"), AND HAVE
BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE U.S. SECURITIES ACT PROVIDED BY REGULATION S PROMULGATED UNDER THE U.S.
SECURITIES ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S,
PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT.  HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S.
SECURITIES ACT.
b.
The Subscriber acknowledges that, in the event that the Subscriber or the
beneficial purchaser for whom the Subscriber is contracting hereunder is
resident in any Canadian jurisdiction, in addition to the other legends that may
be required, the certificates representing the Shares will bear the following
legend:

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS FOUR MONTHS AND ONE DAY AFTER THE
LATER OF (i) THE DATE OF ISSUANCE, AND (ii) THE DATE THE ISSUER BECAME A
REPORTING ISSUER IN ANY PROVINCE OR TERRITORY OF CANADA.
9

--------------------------------------------------------------------------------








c.
The Subscriber acknowledges, in the event that the Subscriber or the beneficial
purchaser for whom the Subscriber is contracting hereunder is resident in
Canada, in addition to the other legends that may be required, the certificates
representing the Shares will bear the following legend:

THE HOLDER OF THIS SECURITY MUST NOT TRADE THE SECURITY IN OR FROM A
JURISDICTION OF CANADA UNLESS THE CONDITIONS IN SECTION 13 OF MULTILATERAL
INSTRUMENT 51-105 "ISSUERS QUOTED IN THE U.S. OVER-THE-COUNTER MARKETS" ARE
MET.  THESE CONDITIONS INCLUDE THE REQUIREMENT THAT THE HOLDER OF THIS SECURITY
MUST NOT TRADE THE SECURITY IN OR FROM A JURISDICTION IN CANADA UNLESS (A) THE
SECURITY HOLDER TRADES THE SECURITY THROUGH AN INVESTMENT DEALER REGISTERED IN A
JURISDICTION OF CANADA FROM AN ACCOUNT AT THAT DEALER IN THE NAME OF THAT
SECURITY HOLDER, AND (B) THE DEALER EXECUTES THE TRADE THROUGH ANY OF THE
OVER-THE-COUNTER MARKETS IN THE UNITED STATES.
d.
The Subscriber agrees to the endorsement on the certificates representing the
Shares imposed by any Canadian stock exchange as a condition of listing.

7.
The Subscriber represents, certifies and declares that:

a.
it is not a member of, or an associate or affiliate of a member of the Financial
Industry Regulatory Authority; or

b.
it is a member of, or an associate or affiliate of a member of the Financial
Industry Regulatory and has attached a copy of an agreement signed by the
principal of the firm with which the Subscriber is affiliated agreeing to the
Subscriber's participation in this Offering.



8.
The Subscriber, on its own behalf and, if applicable, on behalf of each
beneficial purchaser for whom the Subscriber is contracting hereunder,
acknowledges and consents to the fact that the Company is collecting personal
information concerning the Subscriber (as that term is defined under applicable
privacy legislation, including, without limitation, the Personal Information
Protection and Electronic Documents Act (Canada) and any other applicable
similar, replacement or supplemental provincial or federal legislation or laws
in effect from time to time), or that of each beneficial purchaser for whom the
Subscriber is contracting hereunder, for the purpose of completing this
Subscription Agreement.  The Subscriber, on its own behalf and, if applicable,
on behalf of each beneficial purchaser for whom the Subscriber is contracting
hereunder, acknowledges and consents to the Company retaining such personal
information for as long as permitted or required by law or business practices. 
The Subscriber, on its own behalf and, if applicable, on behalf of each
beneficial purchaser for whom the Subscriber is contracting hereunder, further
acknowledges and consents to the fact that the Company may be required by
applicable securities laws to provide regulatory authorities with any personal
information provided by the Subscriber in this Subscription Agreement.  The
Subscriber represents and warrants that the Subscriber has the authority to
provide the consents and acknowledgements set out in this paragraph on behalf of
each beneficial purchaser for whom the Subscriber is contracting hereunder.  In
addition to the foregoing, the Subscriber agrees and acknowledges that the
Company may use and disclose the Subscriber's personal information, or that of
each beneficial purchaser for whom the Subscriber is contracting hereunder, as
follows:



10

--------------------------------------------------------------------------------








(a)
for internal use with respect to managing the relationships between and
contractual obligations of the Company and you or any beneficial purchaser for
whom you are contracting hereunder;

(b)
for use and disclosure for income tax related purposes, including without
limitation, where required by law, disclosure to Canada Revenue Agency;

(c)
disclosure to stock exchanges, securities regulatory authorities and other
regulatory bodies with jurisdiction with respect to listing applications,
prospectus filings, reports of trade and similar regulatory filings;

(d)
disclosure to a governmental or other authority to which the disclosure is
required by court order or subpoena compelling such disclosure and where there
is no reasonable alternative to such disclosure;

(e)
disclosure to professional advisers of the Company in connection with the
performance of their professional services;

(f)
disclosure to any person where such disclosure is necessary for legitimate
business reasons and is made with your prior written consent;

(g)
by including it in closing books relating to the offering contemplated hereby;

(h)
disclosure to a court determining the rights of the parties under this
Agreement; or

(i)
for use and disclosure as otherwise required or permitted by law.

9.
The Subscriber acknowledges that the securities regulatory authorities
(including the Ontario Securities Commission, the Alberta Securities Commission,
and the British Columbia Securities Commission) collect personal information in
forms submitted to it by the Corporation, including information about the
Subscriber, the Subscriber's address and contact information, and the
Subscriber's subscription.  The Subscriber acknowledges that the Ontario
Securities Commission, the Alberta Securities Comission, and British Columbia
Securities Commission are entitled to collect the information under authority
granted to them under securities legislation for the purpose of administration
and enforcement of the applicable securities legislation.  Each Subscriber
hereby authorizes the indirect collection and disclosure of such information by
the applicable securities regulatory authorities, including the British Columbia
Securities Commission, the Alberta Securities Commission, and the Ontario
Securities Commission. In the event the Subscriber has any questions with
respect to the indirect collection of such information by the foregoing Security
Commissions, the Subscriber should contact the:

a.
British Columbia Securities Commission, at (604) 899-6500 or 1-800-373-6393
(Toll free across Canada) or by facsimile at (604) 899-6581 or in person or
writing at P.O. Box 10142, Pacific Centre, 701 West Georgia Street, Vancouver,
British Columbia V7Y 1L2;

b.
Alberta Securities Commission, at (403) 297-6454 or (877) 355-0585 (Toll free)
or by facsimile at (403) 297-6156 or in person or writing at Suite 600, 250-5th
St. SW, Calgary, Alberta, T2P 0R4; or

c.
Ontario Securities Commission, Administrative Support Clerk, at (416) 593-3684
or by facsimile at (416) 593-8122 or in person or writing at Suite 1903, Box 55,
20 Queen Street West, Toronto, Ontario M5H 3S8.

11

--------------------------------------------------------------------------------








10.
The Subscriber will agree to execute any pooling or escrow agreement in respect
of the Shares which may be required by any stock exchange or other regulatory
authority having jurisdiction over the affairs of the Company, any underwriter
where it is a condition that such pooling or escrow agreement be entered into in
order for the Shares to be underwritten, listed on a stock exchange or qualified
by prospectus. By executing this Subscription Agreement the Subscriber
irrevocably appoints the President of the Company, from time to time appointed,
as the Subscriber's attorney-in-fact to sign any such pooling or escrow
agreement in respect of the Shares. The Subscriber agrees to ratify any such
agreement or action taken by such attorney upon request.

11.
The Applicable Laws and similar legislation in other jurisdictions will apply to
the resale or other trade by the undersigned of all or any of the Shares and may
require that the undersigned file with the securities regulatory authorities,
within a specified period of time, the prescribed form describing the resale or
other trade and may further provide that the undersigned is able to effect the
resale or other trade only if:

a.
a further exemption from the registration and prospectus requirements is
applicable to resale or other trade, or

b.
the Company is at the time of the resale or trade, a reporting company and the
Shares have been held for a period of time, if any, required by the applicable
legislation.















12

--------------------------------------------------------------------------------




SCHEDULE A
ACCREDITED INVESTOR AND FAMILY, FRIENDS AND BUSINESS ASSOCIATES
CERTIFICATIONS
TO:            Touchpoint Metrics, Inc. (the "Corporation")


CERTIFICATE
In connection with the purchase of Shares (the "Purchased Securities") of
Corporation, the undersigned hereby represents, warrants and certifies that:
I.                   ALL SUBSCRIBERS PURCHASING UNDER THE "ACCREDITED INVESTOR"
EXEMPTION
 
1. 
the Purchaser (the undersigned or, if the undersigned is purchasing the
Purchased Securities as agent on behalf of a disclosed beneficial purchaser who
is purchasing the Purchased Securities as principal, such beneficial purchaser
being referred to herein as the "Purchaser") is resident in the Province of
Canada described in the Subscriber's Details on page 2 of this Agreement;
 
2. 
the Purchaser is purchasing the Purchased Securities as principal or is deemed
under National Instrument 45-106 - Prospectus Exemptions of the Canadian
Securities Administrators ("NI 45-106") or under the Securities Act (Ontario) to
be purchasing the Purchased Securities as principal; and
 
3. 
the Purchaser is (please initial the appropriate line below):
 
 
(a) 
_________ an "accredited investor" within the meaning of NI 45-106 or section
73.3(1) of the Securities Act (Ontario), by virtue of satisfying the indicated
criterion as set out in appendix "A" to this certificate.
 
(You must also (i) initial the appropriate line in Appendix A to this
certificate, and (ii) complete Form 45-106F9 in Appendix B); or
 
II.                BRITISH COLUMBIA, ALBERTA AND ONTARIO SUBSCRIBERS PURCHASING
UNDER THE "FAMILY, FRIENDS AND BUSINESS ASSOCIATES" EXEMPTION
 
4. 
the Purchaser is (please initial the appropriate line below):
 
 
(a) 
_________ a director, executive officer or control person of the Corporation, or
of an affiliate of the Corporation;
 
 
(b) 
_________ a spouse, parent, grandparent, brother, sister, child or grandchild
of  ____________ (name of person) a director, executive officer or control
person of the Corporation, or of an affiliate of the Corporation;
 
 
(c) 
_________ a parent, grandparent, brother, sister, child or grandchild of the
spouse of  ____________ (name of person) a director, executive officer or
control person of the Corporation, or of an affiliate of the Corporation;

--------------------------------------------------------------------------------

- 14 -


 



 
(d) 
_________ a close personal friend (by reason of the fact that you have directly
known such individual well enough and for a sufficient period of time and in a
sufficiently close relationship (where such relationship is direct and extends
beyond being a relative or a member of the same organization, association or
religious group or a client, customer or former client or customer or being a
close personal friend of a close personal friend of such individual) to be in a
position to assess the capabilities and the trustworthiness of such individual)
of ____________ (name of person) a director, executive officer or control person
of the Corporation, or of an affiliate of the Corporation;
 
For the purposes of National Instrument 45-106, and this Certificate, "close
personal friend" means an individual who has known the named director, executive
officer, control person or founder well enough and for a sufficient period of
time to be in a position to assess the capabilities and trustworthiness of that
person.   An individual's relationship with the named director, executive
officer, control person or founder must be direct.  An individual is not a
"close personal friend" solely because that individual is a relative, a client,
customer, former client or former customer of, or is a member of the same
organization, association or religious group as, the named director, executive
officer, control person or founder.
 
 
(e) 
_________ a close business associate (by reason of the fact that you have had
direct sufficient prior business dealings with such individual (where such
relationship is direct and extends beyond being a client, customer or former
client or customer or being a close business associate of a close business
associate of such individual) to be in a position to assess the capabilities and
trustworthiness of such individual) of ____________ (name of person) a director,
executive officer or control person of the Corporation, or of an affiliate of
the Corporation;
 
For the purposes of National Instrument 45-106, and this Certificate, "close
business associate" means an individual who has had sufficient prior business
dealings with the named director, executive officer, control person or founder
to be in a position to assess the capabilities and trustworthiness of that
person.  An individual's relationship with the named director, executive
officer, control person or founder must be direct.  An individual is not a
"close business associate" solely because that individual is a client, customer,
former client or former customer of, or is a casual business associate of, or is
a person introduced or solicited for the purpose of purchasing securities by,
the named director, executive officer, control person or founder.
 
 
(f) 
_________ a founder of the Corporation or a spouse, parent, grandparent,
brother, sister, child, grandchild, close personal friend (by reason of the fact
that you have directly known such individual well enough and for a sufficient
period of time and in a sufficiently close relationship (where such relationship
is direct and extends beyond being a relative or a member of the same
organization, association or religious group or a client, customer or former
client or customer or being a close personal friend of a close personal friend
of such individual) to be in a position to assess the capabilities and the
trustworthiness of such individual) or close business associate (by reason of
the fact that you have had direct sufficient prior business dealings with such
individual (where such relationship is direct and extends beyond being a client,
customer or former client or customer or being a close business associate of a
close business associate of such individual) to be in a position to assess the
capabilities and trustworthiness of such individual) of ____________ (name of
person) a founder of the Corporation;

--------------------------------------------------------------------------------

- 15 -


 



 
(g) 
_________ a parent, grandparent, brother, sister, child or grandchild of a
spouse of  ____________ (name of person) a founder of the Corporation;
 
 
(h) 
_________ a person or company of which a majority of the voting securities are
beneficially owned by, or a majority of the directors are, persons or companies
described in subsections 4(a) to 4(g) above; or
 
 
(i) 
_________ a trust or estate of which all of the beneficiaries or a majority of
the trustees are persons or companies described in subsections 4(a) to 4(g)
above.
 
(If you are a resident of Ontario purchasing under the "Family, Friends and
Business Associates" Exemption, you must also complete Form 45-106F12 in
Appendix C to this certificate)
 
 
 
5. 
the above representations and warranties will be true and correct both as of the
execution of this certificate and as of the closing time of the purchase and
sale of the Purchased Securities and acknowledges that they will survive the
completion of the issue of the Purchased Securities.
 
The undersigned acknowledges that the foregoing representations and warranties
are made by the undersigned with the intent that they be relied upon in
determining the suitability of the Purchaser as a purchaser of the Purchased
Securities  and that this certificate is incorporated into and forms part of the
Subscription Agreement and the undersigned undertakes to immediately notify the
Corporation of any change in any statement or other information relating to the
Purchaser set forth herein which takes place prior to the closing time of the
purchase and sale of the Purchased Securities.



Dated: ________________, 2015.
       
Print name of Subscriber
 
By:
     
Signature
         
Title
         
(please print name of individual whose signature appears above, if different
from the name of the Subscriber printed above)














--------------------------------------------------------------------------------

- 1 -


 
Appendix A to Schedule A


Part 1: Accredited Investor for all Provinces (defined in NI 45-106):


FOR ALL ACCREDITED INVESTORS


Please initial the criteria that applies to you:

________ 
(a) 
except in Ontario, a Canadian financial institution or an authorized foreign
bank listed in Schedule III of the Bank Act (Canada),
 
________ 
(b) 
except in Ontario, the Business Development Bank of Canada incorporated under
the Business Development Bank of Canada Act (Canada),
 
________ 
(c) 
except in Ontario, a subsidiary of any person referred to in paragraph (a) or
(b), if the person owns all of the voting securities of the subsidiary, except
the voting securities required by law to be owned by directors of that
subsidiary,
 
________ 
(d) 
except in Ontario, a person registered under the securities legislation of a
jurisdiction of Canada as an adviser or dealer,
 
________ 
(e) 
an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d),
 
________ 
(e.1)
an individual formerly registered under the securities legislation of a
jurisdiction of Canada, other than an individual formerly registered solely as a
representative of a limited market dealer under one or both of the Securities
Act (Ontario) or the Securities Act (Newfoundland and Labrador),
 
________ 
(f) 
except in Ontario, the Government of Canada or a jurisdiction of Canada, or any
crown corporation, agency or wholly-owned entity of the Government of Canada or
a jurisdiction of Canada,
 
________ 
(g) 
except in Ontario, a municipality, public board or commission in Canada and a
metropolitan community, school board, the Comité de gestion de la taxe scolaire
de l'île de Montréal or an intermunicipal management board in Quebec,
 
________ 
(h) 
except in Ontario, any national, federal, state, provincial, territorial or
municipal government of or in any foreign jurisdiction, or any agency of that
government,
 
________ 
(i) 
except in Ontario, a pension fund that is regulated by the Office of the
Superintendent of Financial Institutions (Canada) or a pension commission or
similar regulatory authority of a jurisdiction of Canada,
 
________ 
(j) 
an individual who, either alone or with a spouse, beneficially owns financial
assets having an aggregate realizable value that, before taxes, but net of any
related liabilities, exceeds $1,000,000,
 
________ 
(j.1)
an individual who beneficially owns financial assets having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
$5,000,000,
 
 

--------------------------------------------------------------------------------

- 2 -


 



________ 
(k) 
an individual whose net income before taxes exceeded $200,000 in each of the two
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the two most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year,
 
________ 
(l) 
an individual who, either alone or with a spouse, has net assets of at least
$5,000,000,
 
________ 
(m) 
a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements,
 
________ 
(n) 
an investment fund that distributes or has distributed its securities only to
 
   
(i) 
a person that is or was an accredited investor at the time of the distribution,
 
   
(ii) 
a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 [Minimum amount investment] and 2.19 [Additional investment in
investment funds] of NI 45-106, or
 
   
(iii) 
a person described in paragraph (i) or (ii) immediately above that acquires or
acquired securities under section 2.18 [Investment fund reinvestment] of NI
45-106,
 
________ 
(o) 
an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Quebec,
the securities regulatory authority, has issued a receipt,
 
________ 
(p) 
a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account by the trust company or trust corporation, as
the case may be,
 
________ 
(q) 
a person acting on behalf of a fully managed account managed by that person, if
that person is registered or authorized to carry on business as an adviser or
the equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction,
 
________ 
(r) 
a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded,
 
________ 
(s) 
an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function,
 
________ 
(t) 
a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors,
 
________ 
(u) 
an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser,
 
 

--------------------------------------------------------------------------------

- 3 -


 



________ 
(v) 
a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Quebec, the regulator as an accredited investor, or
 
________ 
(w) 
a trust established by an accredited investor for the benefit of the accredited
investor's family members of which a majority of the trustees are accredited
investors and all of the beneficiaries are the accredited investor's spouse, a
former spouse of the accredited investor or a parent, grandparent, brother,
sister, child or grandchild of that accredited investor, of that accredited
investor's spouse or of that accredited investor's former spouse.
 

 

NOTE: The Subscriber should initial or place a check-mark beside the portion of
the above definition applicable to the Subscriber.





Part 2: Accredited Investor in Ontario (defined in section 73.3(1) of the
Securities Act (Ontario)):


FOR ONTARIO ACCREDITED INVESTORS ONLY


Please initial the criteria that applies to you:

________ 
(x) 
a financial institutional listed in Schedule I, II or III of the Bank Act
(Canada), an association to which the Cooperative Credit Association Act
(Canada) applies or a central cooperative credit society for which an order has
been made under subsection 473(1) of that Act, or a loan corporation, trust
company, trust corporation, insurance company, treasury branch, credit union,
caisse populaire, financial services cooperative or credit union league or
federation that is authorized by a statute of Canada or Ontario to carry on
business in Canada or Ontario, as the case may be,
 
________ 
(y) 
the Business Development Bank of Canada,
 
________ 
(z) 
a subsidiary of any person referred to in paragraph (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary,
 
________ 
(aa) 
a person or company registered under the securities legislation of a province or
territory of Canada as an adviser or dealer, except as otherwise prescribed by
the regulations,
 
________ 
(bb) 
the Government of Canada, the government of a province or territory of Canada,
or any Crown corporation, agency or wholly-owned entity of the Government of
Canada or of the government of a province or territory of Canada,
 
________ 
(cc) 
a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l'île de
Montréal or an intermunicipal management board in Quebec,
 
________ 
(dd) 
any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government,
 
________ 
(ee) 
a pension fund that is regulated by the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada, or
 
 

--------------------------------------------------------------------------------

- 4 -


 



________ 
(ff) 
a person or company that is recognized or designated by the Ontario Securities
Commission as an accredited investor.

 

NOTE: The Subscriber should initial or place a check-mark beside the portion of
the above definition applicable to the Subscriber.



For the purposes of Parts 1 and 2:
 
(a)
"Canadian financial institution" means
 
 
(i) 
an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of the Cooperative Credit Associations Act (Canada), or
 
 
(ii) 
a bank, loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction of
Canada;
 
(b)
"control person" has the meaning ascribed to that term in securities legislation
except in Manitoba, Ontario, Quebec, Nova Scotia, Newfoundland and Labrador,
Prince Edward Island, the Northwest Territories and Nunavut where "control
person" means any person that holds or is one of a combination of persons that
hold
 
 
(iii) 
a sufficient number of any of the securities of an issuer so as to affect
materially the control of the issuer, or
 
 
(iv) 
more than 20% of the outstanding voting securities of an issuer except where
there is evidence showing that the holding of those securities does not affect
materially the control of that issuer;
 
(c)
"eligibility adviser" means
 
 
(v) 
a person that is registered as an investment dealer or in an equivalent category
of registration under the securities legislation of the jurisdiction of a
purchaser and authorized to give advice with respect to the type of security
being distributed, and
 
 
(vi) 
in Saskatchewan or Manitoba, also means a lawyer who is a practising member in
good standing with a law society of a jurisdiction of Canada or a public
accountant who is a member in good standing of an institute or association of
chartered accountants, certified general accountants or certified management
accountants in a jurisdiction of Canada provided that the lawyer or public
accountant must not:
 
   
(A)
have a professional, business or personal relationship with the issuer, or any
of its directors, executive officers, founders or control persons, and
 
   
(B)
have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months;
 
(d)
"executive officer" means, for an issuer, an individual who is
 
 

--------------------------------------------------------------------------------

- 5 -


 



 
(vii) 
a chair, vice-chair or president,
 
 
(viii) 
a vice-president in charge of a principal business unit, division or function
including sales, finance or production,
 
 
(ix) 
an officer of the issuer or any of its subsidiaries and who performs a
policy-making function in respect of the issuer, or
 
 
(x) 
performing a policy-making function in respect of the issuer;
 
(e)
"financial assets" means cash, securities or a contract of insurance, a deposit
or an evidence of a deposit that is not a security for the purposes of
securities legislation;
 
(f)
"founder" means, in respect of an issuer, a person who,
 
 
(xi) 
acting alone, in conjunction or in concert with one or more persons, directly or
indirectly, takes the initiative in founding, organizing or substantially
reorganizing the business of the issuer, and
 
 
(xii) 
at the time of the trade is actively involved in the business of the issuer;
 
(g)
"fully managed account" means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client's express consent to a
transaction;
 
(h)
"investment fund" for the purposes of Part 1 has the meaning ascribed thereto in
National Instrument 81-106 - Investment Fund Continuous Disclosure;
 
(i)
 "person" for the purposes of Part 1 includes
 
 
(xiii) 
an individual,
 
 
(xiv) 
a corporation,
 
 
(xv) 
a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and
 
 
(xvi) 
an individual or other person in that person's capacity as a trustee, executor,
administrator or personal or other legal representative;
 
 
except for Part 2 where "person" means
 
 
(xvii) 
an individual,
 
 
(xviii) 
a partnership,
 
 
(xix) 
an unincorporated association,
 
 
(xx) 
an unincorporated syndicate,
 
 
(xxi) 
an unincorporated organization,
 
 

--------------------------------------------------------------------------------

- 6 -


 



 
(xxii) 
a trust,
 
 
(xxiii) 
an executor,
 
 
(xxiv) 
an administrator, and
 
 
(xxv) 
a legal representative;
 
(j)
"related liabilities" means
 
 
(xxvi) 
liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets, or
 
 
(xxvii) 
liabilities that are secured by financial assets.
 
(k)
"spouse" means, an individual who,
 
 
(xxviii) 
is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual,
 
 
(xxix) 
is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender, or
 
 
(xxx) 
in Alberta, is an individual referred to in paragraph (i) or (ii) immediately
above or is an adult interdependent partner within the meaning of the Adult
Interdependent Relationships Act (Alberta); and
 
 
"subsidiary" means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary;
 
Affiliated Entities and Control
 
1.An issuer is considered to be an affiliate of another issuer if one of them is
a subsidiary of the other, or if each of them is controlled by the same person.
 
2.A person (first person) is considered to control another person (second
person) if
 
a)    
 
 
b)    
 
c)    
the first person, directly or indirectly, beneficially owns or exercises control
or direction over securities of the second person carrying votes which, if
exercised, would entitle the first person to elect a majority of the directors
of the second person, unless the first person holds the voting securities only
to secure an obligation,
 
the second person is a partnership, other than a limited partnership, and the
first person holds more than 50% of the interests in the partnership, or
 
the second person is a limited partnership and the general partner of the
limited partnership is the first person.












--------------------------------------------------------------------------------

- 7 -


 


Appendix B to Schedule A
Form 45-106F9
Form for Individual Accredited Investors


 
WARNING!
 
This investment is risky. Don't invest unless you can afford to lose all the
money you pay for this investment.



 
SECTION 1 TO BE COMPLETED BY ISSUER OR SELLING SECURITY HOLDER
 
1.            About your investment
 
Type of securities:  Common Shares
 
 
 
 
Issuer: Touchpoint Metrics Inc
 
SECTIONS 2 TO 4 TO BE COMPLETED BY THE PURCHASER
 
2.            Risk acknowledgement
 
This investment is risky. Initial that you understand that:
 
Your
initials
 
Risk of loss – You could lose your entire investment of $________.
 
 
Liquidity risk – You may not be able to sell your investment quickly – or at
all.
 
 
Lack of information – You may receive little or no information about your
investment.
 
 
Lack of advice – You may not receive advice from the salesperson about whether
this investment is suitable for you unless the salesperson is registered. The
salesperson is the person who meets with, or provides information to, you about
making this investments. To check whether the salesperson is registered, go to
www.aretheyregistered.ca.
 
 
3.            Accredited investor status
 
You must meet at least one of the following criteria to be able to make this
investment. Initial the statement that applies to you. (You may initial more
than one statement.) The person identified in section 6 is responsible for
ensuring that you meet the definition of accredited investor. That person, or
the salesperson identified in section 5, can help you if you have questions
about whether you meet these criteria.
 
Your
initials

--------------------------------------------------------------------------------

- 8 -


 


 
·             Your net income before taxes was more than $200,000 in each for
the 2 most recent calendar years, and you expect it to be more than $200,000 in
the current calendar year. (You can find your net income before taxes on your
personal income tax return.)
 
 
·             Your net income before taxes combined with your spouse's was more
than $300,000 in each of the 2 most recent calendar years, and you expect your
combined net income before taxes to be more than $300,000 in the current
calendar year.
 
 
·             Either alone or with your spouse, you own more than $1 million in
cash and securities, after subtracting any debt related to the case and
securities.
 
 
·             Either alone or with your spouse, you may have net assets worth
more than $5 million. (Your net assets are your total assets (including real
estate) minus your total debt.)
 
 
4.            Your name and signature
 
By signing this form, you confirm that you have read this form and you
understand the risks of making this investment as identified in this form.
 
First and last name (please print):
 
Signature:
 
Date:
 
SECTION 5 TO BE COMPLETED BY SALESPERSON
 
5.            Salesperson information
 
[Instruction: The salesperson is the person who meets with, or provides
information to, the purchaser with respect to making this investment. That could
include a representative of the issuer or selling security holder, a registrant
or a person who is exempt from the registration requirement.]
 
First and last name of salesperson (please print):
 
Telephone:
 
Email:
 
Name of firm (if registered):
 
SECTION 6 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER
 
6.            For more information about this investment
 
For investment in a non-investment fund
Touchpoint Metrics Inc
201 Spear Street, Suite 1100
San Francisco, CA 94105 USA
Ashley Garnot
604.649.8959
agarnot@iremco.com
mcorp.cx

--------------------------------------------------------------------------------

- 9 -


 


For investment in an investment fund
[Insert name of investment fund]
[Insert name of investment fund manager]
[Insert address of investment fund manager]
[Insert telephone number of investment fund manager]
[Insert email address of investment fund manager]
[If investment is purchased from a selling security holder, also insert name,
address, telephone number and email address of selling security holder here]
 
For more information about prospectus exemptions, contact your local securities
regulator. You can find contact information at www. securities-administrators.ca
















--------------------------------------------------------------------------------

- 10 -
 
Appendix C to Schedule A


Form 45-106F12
FOR RESIDENTS OF ONTARIO ONLY
Risk Acknowledgement Form for Family, Friend and Business Associate Investors


 
WARNING!
 
This investment is risky. Don't invest unless you can afford to lose all the
money you pay for this investment.



 
SECTION 1 TO BE COMPLETED BY ISSUER
 
1.            About your investment
 
Type of securities:
 
 
 
 
 
Issuer:
 
SECTIONS 2 TO 4 TO BE COMPLETED BY THE PURCHASER
 
2.            Risk acknowledgement
 
This investment is risky. Initial that you understand that:
 
Your
initials
 
 
Risk of loss – You could lose your entire investment of $________.
 
 
Liquidity risk – You may not be able to sell your investment quickly – or at
all.
 
 
Lack of information – You may receive little or no information about your
investment. The information you receive may be limited to the information
provided to you by the family member, friend or close business associate
specified in section 3 of this form.
 
 
3.            Family, friend or business associate status
 
You must meet at least one of the following criteria to be able to make this
investment. Initial the statement that applies to you:
 
Your
initials
 
 
A)   You are:
 
1.        [check all applicable boxes]
 

--------------------------------------------------------------------------------

- 11 -


 


 
[  ] a director of the issuer or an affiliate of the issuer
 
[  ] an executive officer of the issuer or an affiliate of the issuer
 
[  ] a control person of the issuer or an affiliate of the issuer
 
[  ] a founder of the issuer
 
OR
 
2.        [check all applicable boxes]
 
 
[  ] a person of which a majority of the voting securities are beneficially
owned by, or a majority of the directors are, (i) individuals listed in (1)
above and/or (ii) family members, close personal friends or close business
associates of individuals listed in (1) above
 
[  ] a truest or estate of which all of the beneficiaries or a majority of the
trustees or executors are (i) individuals listed in (1) above and/or (ii) family
members, close personal friends or close business associates of individuals
listed in (1) above
 
 
B)    You are a family member of ________________________, who holds the
following position at the issuer or an affiliate of the issue:
______________________________.
 
You are the ____________________________ of that person or that person's spouse.
 
 
C)    You are a close personal friend of _________________________, who holds
the following position at the issuer or an affiliate of the issuer:
_____________________.
 
You have known that person for _______ years.
 
 
4.            Your name and signature
 
By signing this form, you confirm that you have read this form and you
understand the risks of making this investment as identified in this form. You
also confirm that you are eligible to make this investment because you are a
family member, close personal friend or close business associate of
that person identified in section 5 of this form.
 
First and last name (please print):
 
Signature:
 
Date:
 
SECTION 5 TO BE COMPLETED BY PERSON WHO CLAIMS THE PERSONAL RELATIONSHIP, IF
APPLICABLE
 
5.            Contact person at the issuer or an affiliate of the issuer
 
[Instruction: To be completed by the director, executive officer, control person
or founder with whom the purchaser has a close personal relationship indicated
under sections 3B, C or D of this form.]

--------------------------------------------------------------------------------

- 12 -


 


 
By signing this for, you confirm that you have, or your spouse has, the
following relationship with the purchaser: [check the box that applies]
 
[  ] family relationship as set out in section 3B of this form
[  ] close personal friendship as set out in section 3C of this form
[  ] close business associate relationship as set out in section 3D of this form
 
 
First and last name of contact person (please print):
 
Position with the issuer or affiliate of the issuer (director, executive
officer, control person or founder):
 
Telephone:
 
Email:
 
Signature:
 
Date:
 
SECTION 6 TO BE COMPLETED BY THE ISSUER
 
6.            For more information about this investment
Touchpoint Metrics Inc
201 Spear Street, Suite 1100
San Francisco, CA 94105 USA
Ashley Garnot
604.649.8959
agarnot@iremco.com
mcorp.cx
 
For more information about prospectus exemptions, contact your local securities
regulator. You can find contact information at www. securities-administrators.ca
 
 
Signature of executive officer of issuer (other than the purchaser):
 
 
Date:
 
 












